Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Johnny E. Webb, III, Appellant                         Appeal from the 95th District Court of
                                                        Dallas County, Texas (Tr. Ct. No. DC-14-
 No. 06-14-00102-CV         v.                          09393). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
 Alex Rodriguez, et al., Appellee                       Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Johnny E. Webb, III, pay all costs of this appeal.




                                                       RENDERED JUNE 3, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk